Citation Nr: 1205651	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the thoracic spine.

2.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome of the right hand.

3.  Entitlement to an evaluation in excess of 10 percent for left knee retropatellar syndrome, chondromalacia with degenerative changes (left knee disability).

4.  Entitlement to an evaluation in excess of 10 percent for right knee retropatellar syndrome with chondromalacia (right knee disability).

5.  Entitlement to a compensable evaluation for hemorrhoids. 

6.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and mother


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office in Fort Harrison, Montana.

In July 2007, the RO, in pertinent part, continued the noncompensable evaluation for service-connected hemorrhoids, continued the 10 percent evaluations for  service-connected left and right knee disabilities and right carpal tunnel syndrome, and increased the evaluation of service-connected degenerative disc disease of the thoracic spine to 20 percent disabling effective December 27, 2006.  The RO also denied entitlement to individual unemployability.  In September 2007, the Veteran filed a notice of disagreement with these decisions.  The RO issued a statement of the case dated in August 2008, and the Veteran submitted his substantive appeal in September 2008.  

In October 2009, the RO increased the evaluation of the Veteran's service-connected disorder of the thoracic spine to 40 percent disabling effective November 9, 2006. 

In January 2010, the Veteran, along with the Veteran's spouse and mother, accompanied by the Veteran's representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, additional evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.

Because the assigned evaluations of the Veteran's service-connected disabilities do not represent the maximum ratings available, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

At the hearing before the Veterans Law Judge, the Veteran raised the issues of entitlement to service connection for erectile dysfunction and a liver condition.  These issues are referred to the AOJ for appropriate action.  

The issues of entitlement to higher evaluations for the Veteran's service-connected right carpal tunnel syndrome, right and left knee disabilities, and hemorrhoids, and entitlement to individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the thoracic spine is not shown to be manifested by unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, or intervertebral disc syndrome manifested by incapacitating episodes of at least 6 weeks during the past 12 months, or a separately ratable neurological deficit of the lower extremities.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for degenerative disc disease of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

By way of letters dated in January, October, and December 2007, and April and June 2008, the Veteran was furnished notice of the type of evidence needed in order to substantiate his claims.  The Veteran was also generally informed that he should send to VA evidence in his possession that pertains to the claims and advised of the basic law and regulations governing the claims.  Such letters also advised him of his and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate his claims. 

In the present case, VA provided full VCAA notice after the initial decision in this case.  While the notice provided was not completely given prior to the initial AOJ decision, the notice was provided by the AOJ prior to the readjudication of the Veteran's claims in August 2008, and prior to the transfer and certification of the case to the Board.  The Board also finds that the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes that the Veteran and his representative have had time to consider the content of the notice and respond with any additional evidence or information relevant to the claims.  Based on the above, the Board concludes that any defect in the timing of the VCAA notice is harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims file consists of the Veteran's service records, post-service treatment records and reports, multiple VA examinations, and written statements submitted by the Veteran and his representative in support of the claim.  As discussed further below, the Board finds that the examinations are adequate for rating purposes.  The Veteran's symptoms, history, and examination findings were recorded in detail.  Additionally, the examiner provided relevant opinions regarding the matter at issue.  The Veteran also testified before the Board in January 2010.  In this regard, the Board also notes that an inquiry was made to the Social Security Administration regarding any disability records that may pertain to the Veteran.  The Social Security Administration, however, in December 2008, responded that no records pertaining to the Veteran were found.

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the Veteran's claim adjudicated herein  and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  

II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board has considered the propriety of assigning staged ratings for the Veteran's back disability.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's back disability is currently evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243, which are part of the General Rating Formula for Disease and Injuries of the Spine. 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:  

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater that 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, 

A 40 percent evaluation is warranted where forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, 

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula For Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The medical evidence in this case consists of the Veteran's medical treatment records and VA examinations dated in May 2008 and February 2009.

The May 2008 examiner indicated that the Veteran had complaints of decreased range of motion and increased pain level since his last examination for rating purposes.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported pain at 6/10 with flares to 9/10 occurring every other day and lasting four to five hours.  Aggravating factors were noted to be standing up straight, extending backwards, sitting, standing while leaning sideways, bending forward, and driving.  The Veteran denied surgery and reported that pain was usually more intense in the mornings upon arising.  The Veteran was indicated to treat his back pain with medication with poor relief.  Pain was described as stabbing, pressure, shooting, and aching.  The Veteran reported additional limitation of motion and functional impairment during flares of pain.  The Veteran denied bladder and bowel complaints, and erectile dysfunction.  The Veteran reported that he walks unaided, and without the use of a cane, crutches, or walker, but was noted to use a back brace occasionally.  A letter from the Veteran's primary care physician stated that the Veteran should have limited work time.  In this regard, the Veteran reported that he missed three to four weeks of work in the past nine months and that he worked six hours and day, with his employer giving him extra time in the morning and evening.  The Veteran denied incapacitating episodes over the past twelve months.  

Upon functional assessment testing, the Veteran was noted to be able to walk/transfer and perform all activities of daily living (ADLs) such as eating, grooming, bathing, toileting, and dressing independently.  Sitting was limited to 15-20 minutes, standing was limited to 30 minutes, and the Veteran reported that his lifting and carrying limits were 30 pounds for up to 200 feet.  The Veteran indicated that he had increased back pain when sitting on the toilet or getting up from the toilet.  The Veteran reported that the effects of his back condition on occupation were that he is not able to work a full eight hour day and his employer has him on a schedule where he starts late and goes home early with an extended lunch time.  He indicated that he goes home at lunch, takes pain medication, and lays down for a few minutes.  He indicated that at work he is limited to lifting objects that weigh 20 to 30 pounds from a countertop, and that he cannot reach to the floor and lift the same amount of weight.  The Veteran also reported that he no longer does recreational activities because of his back and that his driving is limited to 10 minutes.  

On examination, the Veteran's anterior iliac crests appeared aligned and posterior musculature appeared symmetrical.  Posture was erect and gait was even.  Curvature of the spine lumbosacral spine was abnormal reversed lordosis.  Standing with ankles together there was no evidence of abnormal angulation of the knees, and there was no evidence of pain on palpation over the sciatic nerve.  Range of motion on active and passive movement, as well as after three repetitions, was indicated to be forward flexion 0-10 degrees, extension of 0-5 degrees, left lateral flexion of 0-15 degrees, right lateral flexion of 0-20 degrees, left and right lateral rotation of 0-5 degrees.  There was evidence of painful motion at the above noted degrees as evidence by face grimace.  There was clinical evidence of firm muscle tone and no signs of atrophy of the buttocks and lower extremities.  There was also no objective or clinical evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges.  

Reflexes were indicated to be patellar at 2+ bilaterally, Achilles at 2+ bilaterally, Babinski was negative bilaterally, and Clones was negative bilaterally.  Dorsalis pedis (DP) pulses at 2+ bilaterally, and posterior tibial (PT) pulses at 2+ bilaterally.  SLR was to 10 degrees bilaterally with complaints of pain in the lumbar spine, Lasegues' sign was negative bilaterally, Kernig test was negative and there was no evidence of any leg length discrepancy.  Strength testing revealed hip abduction and adduction of 5-/5 bilaterally, iliopsoas flexion of 5-/5 bilaterally, knee flexion/extension of 5-/5 bilaterally, and ankle dorsiflexion/plantar flexion of 5/5 bilaterally.  There was evidence of painful motion, but there was no clinical evidence of radiating pain, fatigue, weakness, lack of endurance, or incoordination.  There was also no clinical evidence of muscle spasm and guarding severe enough to result in an abnormal spinal contour.  There was no evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the back.  And there was no clinical evidence of additional limited joint function with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays indicated minimal degenerative facet disease bilaterally at L5-S1.  Otherwise the spine was unremarkable with no evidence of fracture or malalignment and no disc space narrowing.  An magnetic resonance imaging (MRI) of the thoracic spine dated in February 2007, while suboptimal due to patient motion, indicated good alignment of the vertebral bodies, and no fractures, no malalignments, and cord of normal size and MRI signal.  There was a small central focal herniation at T5-6 with some impingement on the anterior aspect to the thecal sac, and some possible bulging at T8-9 with some impingement on the anterior aspect to the thecal sac.  

The impression was tiny central herniation at T5-6, otherwise unremarkable MRI of the thoracic spine.  After examination, the Veteran was diagnosed with degenerative disease, lumbar spine.  Clinical evidence indicated decreased range of motion, painful motion, spasms and guarding severe enough to result in flattening of the normal lumbar spine lordosis curvature.  The Veteran was also indicated to have abnormal weight bearing to the right leg.  

A November 2006 note from the Veteran's physical therapist indicated that the Veteran's back disability left him unable to perform functional activities.  A February 2009 VA note indicated that the Veteran was seen for physical therapy in 2004 with some improvement.  A March 2009 CT of the thoracic spine revealed degenerative spurring at T8-9.  A March 2009 bone scan of the thoracic spine was noted to be normal. 

The Veteran was again examined by VA in February 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported complaints of constant pain from between the shoulder blades to left side of the lumbar spine rated at 7/10 that flares to 10/10 with flare pain occurring once per week on average and lasting approximately three days.  The Veteran reported that pain would wake him from sleep, even though he takes a sleep aid each evening.  The Veteran also reported complaints of muscle spasms and aggravation by bending over and twisting.  He reported using a back brace during the day.  The Veteran reported that he could not find a comfortable position whether sitting or standing and indicated that walking was limited five minutes, sitting was limited to 10-15 minutes, and standing was limited to 5-10 minutes.  The Veteran reported that he missed approximately 80 hours of work over the past month due to his back condition.  The Veteran indicated that he was unsteady, but denied that he falls.  The Veteran also denied episodes of incapacitation that have required prescribed bed rest in the past twelve months.  The Veteran also denied radiculopathy to the buttocks or lower extremities bilaterally.  The Veteran reported pain in the left lumbar area that was sharp and also described pain the thoracic area around T9-10 as muscle spasms, gripping pressure, and aggravating.  The Veteran was indicated to treat his back condition with pain medication and medical marijuana.  He was also noted to use ice and heat packs, balm, massage, and rest.  The Veteran reported additional limitation of motion and function during flare-ups.  The Veteran denied bladder and bowel incontinence, but indicated bowel urgency without passing feces that started a month ago, associated with pain in the epigastric area. 

On examination, curvature of the spine lumbosacral spine appeared abnormal reversed lordosis, lumbar spine.  Standing with ankles together there was no evidence of abnormal angulation of the knees, and there was no evidence of pain on palpation over the sciatic nerve.  Range of motion on active and passive movement, as well as after repetitive use, was indicated to be forward flexion 0-10 degrees, extension of 0-0 degrees, left lateral flexion of 0-10 degrees, right lateral flexion of 0-5 degrees, left lateral rotation of 0-10 degrees, and right lateral rotation of 0-5 degrees.  Reflexes were indicated to be brachial at 2+ bilaterally, tricep at 2+ bilaterally, and brachiorradialus at 2+ bilaterally.  Vibrator and fine touch sensation were full and equal in the lower extremities.  Strength testing revealed hip abduction and adduction of 5/5 bilaterally, iliopsoas flexion of 5/5 bilaterally, knee flexion/extension of 5/5 bilaterally, and ankle dorsiflexion/plantar flexion of 5/5 bilaterally.  There was no objective evidence of muscle atrophy.  Straight leg raising (SLR) was to 45 degrees bilaterally with complaints of pain and with a positive Hoover test, Lasegues' sign was negative bilaterally, Kernig test was negative and there was no evidence of any leg length discrepancy.  There was evidence of painful motion, but there was no clinical evidence of radiating pain, fatigue, weakness, lack of endurance, or incoordination.  There was evidence of muscle spasm and guarding with abnormal spinal contour, and uneven gait, but no clinical evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the back.  And there was no clinical evidence of additional limited joint function with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  

After examination, the Veteran was diagnosed with degenerative disease, lumbar spine.  Clinical evidence indicated decreased range of motion, objective evidence of painful motion, guarding of movement, muscle spasms, abnormal lumbar spine curvature, and even gain, and significant thigh circumference discrepancy indication abnormal long-term weight bearing to the right leg.  There was no objective indication of pain, fatigue, weakness, lack of endurance, or incoordination that further limited the range of motion or function after repetitive use.  

An April 2009 addendum opinion to the February 2009 VA examination report was also associated with the Veteran's claims file.  The examiner noted that the February 2009 report indicated significant limitation of motion of the thoracolumbar spine, but also noted that the Veteran reported that he was able to sit and drive.  The examiner stated that this would suggest greater range of motion than the measured ranges.  The examiner stated that he was asked to provide an opinion as to the Veteran's functional ranges of motion during everyday life.  Based on the information reported in the prior examinations, specifically that he sits on a low riding seat to avoid having to bend over or kneel to stock shelves that are below waist height, continues to drive, and reports that he drives a 4-wheeler, it was the examiner's opinion that the Veteran's functional range of motion is more likely than not greater than the measured limitations recorded during the physical assessments.  The examiner explained that sitting in a chair requires a 90 degrees range of motion in forward flexion and similar range of motion is required for driving.  Getting in and out of a car would also require twisting of the upper body to a degree greater than was demonstrated during clinical assessment.  Based on this information, the examiner stated that the Veteran was less likely than not limited in his daily activities to the significantly reduced ranges of motion in forward flexion and right and left rotation as measured at the VA examination.  Forward flexion was more likely than not to 90 degrees and left and right rotation was more likely than not to 15 degrees bilaterally.  The examiner stated that an opinion regarding lateral flexion was not possible due to lack of report for the Veteran engaging in activities that required these movements.

The Veteran was also seen in August 2009 at the VA for an OEF/OIF initial assessment.  He reported symptoms similar to those described in the VA examination reports and also denied radiculopathy to the buttocks and lower extremities.  The findings of the physician were also similar, and range of motion studies indicated forward flexion 0-15 degrees, extension of 0-0 degrees, left lateral flexion of 0-10 degrees, right lateral flexion of 0-10 degrees, left lateral rotation of 0-20 degrees, and right lateral rotation of 0-10 degrees.  Strength testing revealed hip abduction and adduction of 5/5 bilaterally, iliopsoas flexion of 4/5 bilaterally, knee flexion/extension of 5/5 bilaterally, and ankle dorsiflexion/plantar flexion of 5/5 bilaterally.  SLR was to 20 degrees bilaterally with complaints of pain and with a positive Hoover test, Lasegues' sign was positive to the left leg, Kernig test was negative and there was no evidence of any leg length discrepancy.  There was evidence of painful motion, but there was no clinical evidence of radiating pain, fatigue, weakness, lack of endurance, or incoordination.  There was evidence of muscle spasm and guarding with abnormal spinal contour, and uneven gait, but no clinical evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the back.

A review of the Veteran's other treatment records indicates symptoms consistent with those noted in the Veteran's VA examinations.  

Based on the foregoing, the Board finds that an evaluation in excess of 40 percent for degenerative joint disease of the spine is not warranted.  In order to warrant an evaluation in excess of 40 percent, the medical evidence must demonstrate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, or intervertebral disc syndrome manifested by incapacitating episodes of at least 6 weeks during the past 12 months.  Here, the evidence of record fails to demonstrate unfavorable ankylosis of the thoracolumbar or entire spine, even in contemplation of pain on motion or additional functional limitations.  See DeLuca, supra.  Specifically, the evidence of record, to include VA treatment records and examinations, show that the Veteran has some motion, albeit limited, of the thoracolumbar spine.  Not one of the Veteran's medical reports note ankylosis of the spine and in fact, in 2009 no clinical evidence of any postural abnormalities or fixed deformity (ankylosis) was noted.  And while there is evidence that the Veteran will rest in order to alleviate his pain, there is no medical evidence of any definite prescribed bed rest.  Moreover, even when the Veteran asserts that he experienced incapacitating episodes, there is no evidence of prescribed bed rest by a physician that meets the criteria for the assignment of a higher rating.

Additionally, the Board notes that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board has considered whether such results in any associated objective neurological abnormalities that warrant separate ratings.  However, in none of the examinations contained in the Veteran's claims file does the Veteran indicate symptoms of radiculopathy of the lower extremities or symptoms of bladder or bowel dysfunction related to his service-connected back disability.  Nor has the Veteran been diagnosed with any neurological disorder associated with his back disability.  Therefore, the Board finds that the objective medical evidence of record fails to demonstrate that the Veteran's back disability results in any associated objective neurological abnormalities that warrant separate ratings.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  However, the Board finds that the 40 percent evaluation adequately takes the Veteran's noted complaints of pain into consideration.  VA examinations in 2008 and 2009 showed no clinical evidence of additional limited joint function with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable regulatory provisions is not warranted.  See also 38 C.F.R. § 4.7.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, the Board notes that the Veteran has pain in connection with his service-connected back disability.  In addition, a November 2006 note from the Veteran's physical therapist indicated that the Veteran's back disability left him unable to perform functional activities.  However, VA examiners also found that while the Veteran was limited in standing, sitting, lifting, and carrying, he was able to walk/transfer and perform all ADLs such as eating, grooming, bathing, toileting, and dressing independently.  There was also no objective or clinical evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges, and the measured ranges were also indicated to show greater motion in functional ranges for the Veteran's daily activities than was shown in the VA examinations, per the April 2009 examiner.  And there was no objective indication of pain, fatigue, weakness, lack of endurance, or incoordination that further limited the range of motion or function after repetitive use.  Finally, strength testing indicated either full or near full strength in the joints tested.  The evidence of record does not indicate that the Veteran's pain affects the movements of his body, to include his excursion, strength, speed, coordination, and endurance, beyond the amount taken into account by the rating criteria.  Such was not supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  

The Board notes that the VA examinations of the Veteran were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  A review of the examination reports show that the Veteran's symptoms, history and clinical findings were recorded and reviewed.  Thus, the examination reports are adequate for rating purposes.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In this regard, the Board notes that the Veteran testified that, due to his back disability, he could not drive long distances, that he sleeps only 2-4 hours per night, and that he is limited in how long he can sit, stand, and walk. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, as previously noted, the currently assigned 40 percent rating adequately contemplates the Veteran's disability and a higher rating is not warranted.  The Veteran's disability does not present such a picture so as to render applicable rating criteria inadequate.  Accordingly, a referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for degenerative disc disease of the thoracic spine is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran's most recent VA examination for his knees, carpal tunnel syndrome, and hemorrhoids was dated in February 2009.  Since that time, the Veteran has testified before the Board that these conditions had gotten worse.  Specifically, the Veteran indicated that his daily hemorrhoids condition is worse than what was represented in the VA examination.  The Veteran and his spouse reported that he has frequent large hemorrhoids that must be pushed back into his rectum every time he uses the bathroom, and that there is blood in the toilet every or every other day due to this condition.  During the February 2009 examination, the Veteran reported blood in the toilet two times a month, but more frequently on tissue.  Upon examination, there was evidence of one external hemorrhoid measuring 3-4 mm and no evidence of frank bleeding.  

With respect to his knees, the Veteran testified that he has pain, locking, and limitation of motion in both knees and also instability primarily in the left knee.  The Veteran indicated that he cannot go up and down stairs without holding onto the railings.  In the February 2009 VA examination, the Veteran reported pain in the knees and reported that the left knee locked on occasion, but there were no reports of instability, dislocation or recurrent subluxation.  

And with respect to his carpal tunnel syndrome, the Veteran reported numbness in the first finger, sensitivity to touch, decreased range of motion and strength, and occasional pain on use.  He indicated that he had a hard time controlling tools with his right hand, and stated that he had to sell several motorcycles and recreational equipment since he could no longer use them due to his condition.  During the February 2009 examination, the Veteran had complaints of a tight feeling in the wrist when hyperextended and pain if he bumped the wrist.  

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds that the Veteran should be afforded contemporaneous VA examinations in order to determine the current levels of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Upon remand, the examiner should address these criteria regarding functional loss.

Next, with respect to the Veteran's claim for individual unemployability, total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran's service-connected disabilities meet the schedular percentage criteria for a total disability rating based on individual unemployability. 

In addition, while the record shows that the Veteran is currently employed, the evidence indicates that he is working a severely reduced schedule due to his service-connected disabilities.  Specifically, the Veteran's mother testified before the Board that the Veteran had to quit working in the family construction business due to his physical condition.  After the military, the Veteran testified that he worked in helicopter repair, but had to quit that job due to his disabilities.  At the time of the hearing, the Veteran indicated that he worked only about 1-2 hours per day at a motorcycle business, in customer service.  The Veteran contends that, because of his service-connected disabilities, he is only marginally employed and cannot maintain substantially gainful employment. 

In this regard, the Board notes that the Veteran's claims file contains several opinions regarding the Veteran's employability.  In a July 2009 VA examination for his right elbow, the examiner stated that, relative to the combined impact of the Veteran's service-connected conditions on employability, the Veteran would more likely than not have difficulty with prolonged weight bearing activities, including standing, walking, bending, pushing, pulling, lifting, carrying, and working overhead, as well as sitting for more than 5-10 minutes.  There was no evidence to suggest any impact on ability to communicate, follow instructions, or interact with customers and co-workers.  The February 2009 VA examiner noted that the Veteran, upon receiving unemployability, would travel around the country to help other Veteran's.  The examiner stated that, based on observation, the Veteran's reported ability to sustain riding a 4-wheeler for an hour or more, and the statements that he would travel around the country, it was the examiner's opinion that the Veteran was capable of sedentary or partial sedentary work.  A November 2006 note from the Veteran's physical therapist indicated that the Veteran's back disability left him unable to perform functional activities.  The Veteran's treatment records include statements of the Veteran that he is limited in his hours and his ability to work due to pain and his service-connected disabilities.

While the Board acknowledges the opinions regarding the extent to which the Veteran's various disabilities affect his employability, the Board finds that the record as a whole is unclear regarding this question.  Therefore, based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in order to determine whether he is currently unemployable due solely to his service-connected disabilities.  

Upon remand, the RO should update the Veteran's claims file with his most recent VA treatment records.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  Finally, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA healthcare providers that have treated him since service for his service-connected disabilities.  This should include all recent records of the Veteran's treatment with VA.  The Veteran's vocational rehabilitation folder, if any, should also be obtained.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  The Veteran should be afforded a VA examination or examinations in order to assess the current nature and severity of his service-connected disabilities.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

With respect to the Veteran's knee disabilities:

The examiner should conduct full range of motion studies (flexion and extension) and also state whether there is subluxation or lateral instability and describe the severity, if present.  The examiner should state whether there is a dislocated semilunar cartilage or whether a dislocated semilunar cartilage has been removed previously.  The examiner should describe whether there is impairment of the tibia and fibula, and, if so, describe the manifestations of such impairment.  The examiner should state whether there is any ankylosis of the knees and, if so, what angle of flexion.  Any arthritis should also be identified and described.  The examiner should state whether there is increased severity of any symptom of the knee disabilities after repeated motions.  The examiner should describe any incoordination.  The examiner should describe any other functional limitation(s) on use of the knees or any increase in pain due to repeated use of the knees.  The examiner should indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.  The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

With respect to the Veteran's right carpal tunnel syndrome:

The examiner should indicate whether the right hand is the major or minor side, and indicate whether there is mild, moderate, or severe incomplete paralysis, or complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

The examiner should also render findings concerning any scars.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

With respect to the Veteran's hemorrhoids:

The examiner should indicate whether the Veteran's hemorrhoids are mild or moderate hemorrhoids, whether they are large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or whether the Veteran suffers from hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The examiner should also offer an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service- connected disabilities and (b) indicate whether, without consideration of the Veteran's age or nonservice-connected disabilities, the service-connected disabilities, either singularly or jointly, prevent him from securing and following a substantially gainful occupation.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


